  Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 1 of 14 PageID# 2




                                                                                     L
                     IN THE UNITED STATES DISTRICT COURT                    HE


                              EASTERN DISTRICT OF VIRGINIA                     OCT I 02019

                                        Alexandria Division              CLERK.U.S. DiSTRiCr COuR i
                                                                            ALEXANDR!AX'lrxGiL.:.>

UNITED STATES OF AMERICA
                                                   UNDER SEAL
     V.

                                                   Case No.
SEAN MICHAEL MCLAUGHLIN,

     Defendant.




                            AFFIDAVIT IN SUPPORT OF A
                     CRIMINAL COMPLAINT AND ARREST WARRANT

          I, Raymond Abruzzese, being duly sworn, depose and state:

          1.    I am a Special Agent with the U.S. Department of Homeland Security ("DHS"),

Homeland Security Investigations("HSI"), and have been by employed by HSI since 2003. I am

currently assigned to the Office of HSI, Washington, D.C.("HSI DC"), and have investigated
crimes relating to child exploitation on the internet since approximately October 2016.
          2.     I have advanced and on-the-job training in child exploitation on the internet and

have participated in federal, multi-jurisdictional, and international investigations, many of which
involved child exploitation and/or child pomography offenses. As part of my current duties as an
HSI agent, I investigate criminal violations relating to child exploitation and child pomography,
including violations pertaining to the illegal distribution, receipt, transportation, possession, and
access with intent to view child pomography, in violation of 18 U.S.C. §§ 2252(a)and 2252A(a).

I have received training in the area of child pomography and child exploitation and have had the
opportunity to observe and review numerous examples of child pomography (as defined in 18
U.S.C. § 2256).
  Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 2 of 14 PageID# 3




         3.    This affidavit is submitted in support ofa criminal complaint and arrest warrant for

Sean Michael McLaughlin C'MCLAUGHLIN")for a violation of Title 18, United States Code,

Section 2252(a)(2), which makes it a crime to knowingly receive child pornography.

         3.    I am familiar with the information contained in this affidavit based upon the

investigation that I have conducted, along with my conversations with other law enforcement

officers, computer forensic agents and others, and my review of reports and database records.

         4.    This affidavit is submitted for the limited purpose ofobtaining a criminal complaint

and arrest warrant. It does not include each and every fact known to me or the government about

the investigation. I have set forth only those facts that I believe are necessary to establish probable

cause.



                  BACKGROUND FOR PEER-TO-PEER FILE SHARING,
                  EMULE.SHAREAZA AND THE EDONKEY NETWORK

         5.    Peer-to-peer("P2P")file sharing is a method ofcommunication available to Internet

users through the use of software downloaded from the internet. It is used to share digital files

between different users of a P2P network. The hallmark of P2P file sharing is that users of a

particular P2P network upload and download files to and from one another's computers, as
opposed to a centralized server. As a result, the availability of a particular file on a P2P network
at any given time depends on whether any other users are connected to the network and making
that file available.

         6.     The eDonkey2000 ("eDonkey") network is one of several P2P file-sharing
networks on the internet. It can be accessed by computers running many difterent client programs.

These programs share common protocols for network access and file sharing. The user interface,
features and configuration may vary between clients and versions of the same client.
  Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 3 of 14 PageID# 4




       7.      Examples P2P clients, or file sharing applications, on the eDonkey network include

eMule and Shareaza. Both eMule and Shareaza are open-source software programs available for

free on the internet. The eMule and Shareaza software allow users to conduct keyword searches

for files that are shared on the eDonkey network. When a keyword search is started, the search is

sent out over a worldwide network of computers using compatible P2P software. The results of

the keyword search are displayed to the user. The user then selects a file or files to be downloaded
from the displayed results. When a user first sets up the P2P client, a folder on the computer is
designated to store downloaded files. A file that is downloaded by the user is stored that designated
area until moved or deleted by the user.

       8.      The eDonkey network's file-sharing capability is based on the eDonkey hash

algorithm. This mathematical algorithm allows for the unique identification offiles. The eDonkey
hash algorithm is calculated by first dividing each file into 9,728,000 byte parts. The Message-
Digest 4(MD4) hash algorithm is then applied to each file part, starting witli Part 0. The MD4
hash algorithm is then applied to the sequential concatenation of the MD4 hashes applied to each
file part, thereby creating the unique eD2k hash value. Ifthe file size is less than 9,728,000 bytes,
then the eD2k hash ofthe file is equivalent to the MD4 hash. The MD4 hash is a 128-bit algorithm
typically represented as 32-digit hexadecimal numbers. The eDonkey Hash is called "secure"
because it is computationally infeasible for two files with different content to have the same
eDonkey hash value.

        10.    Based on my training, experience, and discussions with other trained law
enforcement officers, I know the following facts about the eDonkey network and eMule and
Shareaza software:
 Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 4 of 14 PageID# 5




              a. The eDonkey network is frequently used in the ortline trading of child

                  pornography. It is used to trade digital files including still images and movie
                  files ofchild pornography.

              b. During the installation of eMule and Shareaza, which requires the user to

                  provide a "shared" folder, various settings are established that configure the
                  host computer to share—i.e., distribute—files. For each file located in a user's
                  shared directory, eMule and Shareaza processes the file and computes an

                  eDonkey hash value.

              c. Users of the eDonkey network may receive a selected file from numerous

                  sources by accepting segments of the file from multiple users and then
                  reassembling the complete file on the local computer. The network uses

                  eDonkey hash values to ensure that exact copies ofthe same file are used during
                  this process.

               d. Wlien a user connects to the eDonkey network,a list ofshared files, descriptive

                  information, and their associated eDonkey hash values are made searchable to

                  allow other computers on the eDonkey network to search for and locate these

                  files.


       11.    Law enforcement has modified the standard eMule software to only allow the

downloading of a single file from a single IP address, as well as the displaying of additional
information about the source file and the source user.

       12.     Law enforcement agencies have compiled databases ofknown files containing child
pornography or child erotica that are checked against files being distributed over P2P networks.
For tlie eMule programs used by law enforcement, this list is known as a "Files of Interest" list.
  Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 5 of 14 PageID# 6




The "Files of Interest" list contains files that have been previously viewed by law enforcement

officers and determined to contain suspected child pornography or child erotica. The eMule

program used by law enforcement also tracks Files of Interest associated with the Shareaza P2P
application.

                                       PROBABLE CAUSE


       A.       Background on the Investigation

        13.     In or about August 2017, I began investigating an individual who was using the

Internet Protocol (IP) Address 173.73.189.161 (the "Target IP") to access the Intemet. This
investigation pertained to the use of the Shareaza P2P software that had been used to receive and
distribute digital child exploitation material. I

        14.      In August 2017,1 was able to make a direct connection with the Target IP. During
this direct connection, I downloaded the following video files from the Target IP:

              a. File name:[boy+man] man fuck boy-Hotondad - Rare l.avi
                 eDonkey hash value: 1EBE38EC2E0DE550F0EB316C02B9AEC3
                 Video description: The video is approximately 30 seconds in length. This file
                 depicts a nude, prepubescent male. The prepubescent male does not have any
                 visible pubic hair, chest hair, or underann hair. The prepubescent male also has
                 young-looking facial features. An adult male sitting on a blue couch is anally
                 penetrating the prepubescent male. The adult male is also seen touching the
                 prepubescent male's penis.

              b. File name:[man and boys #1]ru-mb#l_04 - Man fucks l4yo russian boy.mpg
                 eDonkey hash value: EA7B8AD2EC6FD07D2F68D748A575B147

                 Video description: The video is approximately 11:13 minutes in length. The video
                 begins with a minor male lying in a bed with no shirt and his jeans pulled down
                 exposing his genitalia. The minor male has a small amount of pubic hair but does
                 not have any chest or underarm hair visible. An adult male lies next to the minor
                 and begins to penetrate the minor anally. During the video, the adult male moves
                 the minor into different positions. The minor male's facial expression appears to
                 indicate that he is in pain or some level of discomfort during the video.
                                                    5
  Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 6 of 14 PageID# 7




           c. File name: p-101 boyorgie pthc pedo kdv 8yo 9yo lOyo 5 little gay boys young
                 boylovers fuck suck.mpg

                 eDonkey hash value: 8CA216BE0BCC8A5FB74A5634907CFE56

                Video description'. The video depicts several naked,prepubescent males. All ofthe
                prepubescent males depicted in this video conduct sexual acts on each other. In a
                portion of this video one of the prepubescent males has his hands tied up with a
                rope while another prepubescent boy penetrates his anus. Another scene in this
                video depicts a prepubescent male with his hands and feet tied up with rope while
                another boy inserts his penis into that prepubescent male's mouth.

              d. File name:[boy+man]jason4.AVL

                 eDonkey hash value: 94A3537552AE28450C06059958C09780

                 Video description: This video is approximately 6:52 minutes in length. In this
                 video a prepubescent male is depicted naked kneeling on a bed. The minor male
                 has no pubic hair, chest hair, or imderarm hair. The camera zooms in on the
                 prepubescent males' anus and penis. The prepubescent male is shown placing his
                 finger in his anus. Later in the video an adult male is shown touching the minor
                 male's penis. The minor male then has tape placed over his mouth and is
                 handcuffed. The adult male penetrates the prepubescent male's anus.

        15.     I obtained information from Verizon Fios via legal process. According to Verizon

Fios, during the time that I downloaded the child exploitation material as referenced above from
the Target IP, the Target IP was assigned to a residential address located in Falls Church, Virginia.
MCLAUGHLIN'S mother was tlie listed subscriber.

        16.      In and about October 2017, I conducted record checks via a law enforcement

database, which indicated that an individual named Sean McLaughlin was issued a Virginia
driver's license and that the address listed on this driver's license was the address located in Falls

Church, Virginia. Further this database indicated that a red Jeep was registered to MCLAUGHLIN
and his mother at this same address. In or about December 2017,1 conducted additional record

checks via the same law enforcement database.               At that time, the address listed on
  Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 7 of 14 PageID# 8




MCLAUGHLIN'S driver's license and the registered address for the above described red Jeep was

changed to an apartment located in Alexandria, Virginia.
       17.    In or about January 2018,1 received information about this apartment located in

Alexandria from Cox Communications via legal process. According to Cox Communications,

there was an account listed for an individual and the IP Address assigned to this subscriber by Cox

Communications during the time period of September 14, 2017 through January 5, 2018 was

70.174.164.86.

       18.     In or about January 2018,1 conducted a database check via a law enforcement

database that collects the IP addresses of some computers making suspected child sexual abuse

material available for download on P2P networks. According to this database the IP Address

70.174.164.86 was associated with downloading more than ten files ofsuspected child exploitation
material during the time period of September 14,2017 through January 5,2018.
        B.     Interview with Scan McLaughlin

        19.    On or about January 25,2018,1 traveled to the apartment in Alexandria. I knocked
on the front door to the apartment a few times; however, nobody answered. I left a business card
and requested that MCLAUGHLIN call me. On or about January 25,2018,at approximately 1:00
p.m.,1 received a phone call from MCLAUGHLIN. MCLAUGHLIN agreed to meet with and talk
with me later that afternoon. MCLAUGHLIN stated I could come to his residence at 6:00 p.m.

        20.    On January 25, 2018 at approximately 6:00 p.m., I and another agent traveled to
MCLAUGHLIN'S apartment. I identified myself as law enforcement and requested permission to
enter MCLAUGHLIN'S apartment. MCLAUGHLIN invited myself and the other agent inside
and stated we could sit down on a couch located near the front door. MCLAUGHLIN stated he

 had moved into this apartment in September 2017 and that prior to moving into this apartment he
  Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 8 of 14 PageID# 9




lived with his mother at the residence located in Falls Church. MCLAUGHLIN stated, prior to

moving out of his mother's residence, it was only he and his mother that were living at the Falls
Church residence. MCLAUGHLIN stated he was familiar with P2P file sharing programs and

that he has used eMule and Shareaza. MCLAUGHLIN stated he had downloaded material from

these programs to include pomography. MCLAUGHLIN estimated his last downloads from
eMule or Shareaza were in September 2017. MCLAUGHLIN stated he uses his laptop to view
the downloaded material.

       21.    I explained to MCLAUGHLIN that I knew someone was downloading files that
depicted child sexual exploitation material at this previous address in Falls Church, and that it
appeared someone was downloading child sexual exploitation material at his current residence.
MCLAUGHLIN stated he has periods when he downloads material that depicts child sexual

exploitation material. MCLAUGHLIN stated he downloads this material because he finds it
sexually stimulating and that he masturbates to the material. MCLAUGHLIN stated he has used
a computer tablet and a laptop to obtain and view files that depict child sexual exploitation
material. MCLAUGHLIN stated he was not one hundred percent sure how the file sharing

program worked but knew he could search for material and download it. MCLAUGHLIN stated
that after he downloads the material he deletes the files and then uninslalls the program.

MCLAUGHLIN estimated that he had downloaded lifly videos that contained child sexual

exploitation material in the past year. MCLAUGHLIN again stated he found this material from
typing in key words into the P2P program(s).

        22.    MCLAUGHLIN stated he was a registered nurse and that he worked in the

emergency room at the Virginia Hospital Center.
 Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 9 of 14 PageID# 10




       23.      MCLAUGHLIN provided his verbal and written consent for HSI to conduct a

complete search of his Red Asus Tablet(SN: E7N0BC136239307) and his Red Dell Alienware
Laptop(SN:JBFNDSl). MCLAUGHLIN provided passwords/codes to access the listed computer
tablet and laptop. I detained and transported these items to an HSI office located in Sterling,
Virginia, where they were placed into a secure HSI facility.

       C.       Computer Forensic Analysis of ASUS Tablet

       24.      A forensic analysis ofthe previously identified Red Asus computer tablet, revealed
that the registered owner ofthis device is seanmmcl@verizon.net. The user name on the tablet is
listed as seanm_000 and the given name Sean McLaughlin. The user name seanm_000 is the only
account listed as active on this device and it is password protected. The forensic analysis further

revealed this device contained approximately 13 videos depicting child pornography and 118

image files depicting child pomography. These video and image files include what appear to be
prepubescent children engaged in sexual activity with themselves, other children, and adults. The
images involved mostly minor males ranging from infant through early teenage years, and some
of the images involved bondage. The following is an example of a file that depicts child
pornography that was located on the red Asus tablet:
        a. File name',(pedo boy)Toddler Rape.avi_000037400_2.jpg
             File path'. Users\Seanm_000\AppData\Roaming\Shareaza\Collections\Men fuck
             preteen boys with picture preview.ColIection
             Image description: This image depicts an infant to toddler-aged male lying on his
             stomach with a pillow over the back of his head. The infant male's diaper is removed
             and a hand belonging to an adult can be seen using a finger to penetrate the infant
             male's anus.

        b. File name: Pedo(Yamad Boy)01der White Man fucks A Cute Skinny Thai Teen
             Twice(Hot!I!).mpg_001383293_2.jpg.
Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 10 of 14 PageID# 11




             File path: Users\Seanm_000\AppData\Roaming\Shareaza\Collections\Men flick
             preteen boys with picture preview.Collection.

             Image description: This image depicts an adult naked male who appears to be
             penetrating a minor male's anus with his penis.

       c. File name: Gay Pedo - preteen-Zach 1-man fucks 7yo boy.mpg^OOO173037_2.jpg.
             File path: Users\Seanm_000\AppData\Roaming\Shareaza\Collections\Men fuck
             preteen boys with picture preview.Collection.

             Image description: This image depicts a prepubescent male's anus being penetrated
             by an adult male's penis.

       25.      The P2P Software program "Shareaza" had been installed on October 7, 2017 on

the Asus tablet and was located in the rootVProgram files\Shareaza. The Shareaza Library file

contained a list of the user's recently downloaded files. The Shareaza library was found with in

the file location: C:\users\seanm_ooo\appdata\roaming\shareaza\torrents. A review of the file's

names that are contained within the Shareaza Library file folder includes files that have names that

I know through my training and experience are indicative of or likely to depict child pomography

to include: "(pfhc) niho se come un pene enorme(2).mpg.torrent" and "llyo Preteen BJ + Anal
Fuck With lOyo Boy Neighbor and Flis Dad.AVI.torrent."

       26.      Shareaza keyword search contains search queries performed by the user. Some of

the queries include terms that I know through my training and experience are indicative ofor likely
to contain child sexual abuse material. Examples ofthe Shareaza search terms are:"15yo boy fuck

-girl -sister -woman -mom,""boy 9yo -woman -sister -mom -girl," and "boy fuck 7yo -woman -
sister -mom -girl."

       27.      LNK files are created automatically by the computer for quick retrieval of files.

LNK files are created after a user has opened a file. LNK files were located on the Asus tablet that

I know are indicative or likely to contain child sexual abuse material. The LNK files referenced

                                                 10
 Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 11 of 14 PageID# 12




in this paragraph were all found within the file path C:\users\seanm_000\downloads. Examples of

LNK files that were found on the Asus tablet are: "Zz-097- Man Fuck 12Yo Boy.avi;"'TTHC -

Boyfuck - German - 6yo and llyo Boys Fucked in a Car - Priv001b__llJ -
34m40s_Trimmed2.mp4;" "7yo Piss On Dad Pthc Pedoland Frifam New Pasi Opipi, Boy and

Dad.mpg;""[boy+man]jason4.AVI." The final example was accessed by the user ofthis computer
on June 14, 2016. This file also matches the name ofa file associated with the use of Shareaza as

described in paragraph 14 of this affidavit.

       28.      Microsoft Internet Explorer is a program included with the Microsoft Windows

operating system used to access web sites on the internet and access files stored locally on the
computer. Internet Explorer activity observed during the forensic review of the Asus Tablet
revealed     that   within    the    folder    "OS\Users\SeanM_000\AppData\Local\Microsoft\

Windows\webcache" is the file named, WebCacheVOl.dat. A review ofIntemet Explorer activity

shows access to files that contain names, which I know in my training and experience are indicative

of or likely to contain child pornography. Examples of the file names contained within the
WebCacheV01.dat file that were viewed fi*om the file path C:Users\seanm_000\downloads are

listed below:

        a. Accessed on November 2,2017:"yoBoys-Man-l0yo-Small-Hole-and-13yo-Boys-
             Deeply-Anal-Fucked-By-Man-Big-Cock-Privado04-RealSound-36m36s.mpg;"

        b. Accessed on October 16,2017:"((((BoyLove)))) Dad & Boy 12yo.avi;" and

        c. Accessed on October 16,2017:"Pthc- Boyfuck - pi01 - mikael 10Yo -

             07ml0S.mpg."

The Intemet Explorer Activity shows access to hundreds of images and videos files containing
child pomography from 2002 through 2018. This activity includes entries on August 16, 2017
                                                11
Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 12 of 14 PageID# 13




where the Windows user"seanm_000"is accessing links associated witli nursing school or training

and viewing child pornography videos on the same day.

       29.    Jump Lists also known as AutomaticDestinations and CustomDestinations, are a

feature of the windows operating system to provide the Windows user quick access to recently
opened files for specific applications in the Windows Task Bar. AutomaticDestinations are created
by the operating system when the user performs an action such as opening a file or playing a video.
CustomDestinations are created when the user manually pins a file to the application in the

TaskBar.'fhe operating system creates a separate Jump List file for each program used by the
computer user. The folder "Root\Users\Seanm_000\AppData\Roaming\Microsoft\Windows\
RecentVAutomalicDestinations" contains information about images and videos accessed by the

computer user. A list of videos viewed by the computer user include numerous file names that I
know from my training and experience are indicative of or likely to contain child pomography.
Some examples of these video titles are: '"HI Mbl Pjk Rape(27Min)sOO-Zz-087- Man Fuck 10
11 Yo Boys Part 1 Dad And Horny Pervert! lOYo Son Abuse 110 Boy In The Forest.avi;"(Boy)
lOYo Boy Fucked By Dady And Step-Brother.avi;'- and "p-101 boyorgie pthc pedo kdv 8yo 9yo
lOyo 5 little gay boys young boylovers fuck suck.mpg." The final example was accessed by the
user of this computer on May 27, 2017. This file also matches the name of a file associated with
the use of Shareaza as described in paragraph 14 of this affidavit.

        30.    In addition to the information set forth above, documents and files located on the

Asus Tablet also directly associate the user of the Tablet with MCLAUGHLIN. Some of these
files and documents were located in the downloads folder associated with the Seanm_000 user

account including:



                                                 12
Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 13 of 14 PageID# 14




        a. Self evaluation Sean.docx,a document with the name "Sean Michael McLaughlin" in

              the top comer that appears to be a work-related performance assessment.

        b. McLaughlin_Sean_Resmue.docx, which appears to be a resume for MCLAUGHLIN

              showing that he was working as a nurse extern at the time.

        c. McLaughlin_Sean_Coverletter.docx, which is a letter dated February 28,2017,from
             "Sean Michael McLaughlin" seeking employment as a nurse with the Inova

              Alexandria Emergency Department.

        31.      Further named files located on the Tablet as Jump Lists directly associate the use of

the Tablet with MCLAUGHLIN.                  Some of these file names include: "Pedialric

Nursing^Respiratory.ppt;""Sean McLaughlin Treatment for Lead Poisioning.docx;" and "NURS
453 Research\McLaughlin.docx."

        D.       Computer Forensic Analysis Dell Alienware Laptop

        32.      A forensic analysis ofthe previously identified Dell Alienware Laptop revealed that
this device contained no less than 40 videos, which depict child pornography, to include what

appear to be prepubescent children engaged in sexual activity with themselves, other children,and
adults. The following is an example of one of the video files that in my training and experience
depict child pornography and that was located on the Dell Alienware Laptop. This file was located
within the file path:\ Users\Sean\AppData\Local\Shareaza\Incomplete: Preview of+[MB]Jason
Boy 3 And Man Sex (full)_2.mpg. The file depicts a prepubescent male who exposes his genitalia.
The camera zooms in on the prepubescent male's genitalia. Further the prepubescent male uses
his hand to masturbate. Additionally,an adult male uses his fingers to masturbate the prepubescent
male.




                                                   13
 Case 1:19-cr-00367-AJT Document 2 Filed 10/10/19 Page 14 of 14 PageID# 15




                                         CONCLUSION


       33.     The fact that a portion of the video files described in this affidavit were located

within a folder using the name "download" or a variance of the name download would indicate

that the video files were obtained from the internet. Further the documented use of Shareaza to

obtain image and video files demonstrate that the tablet user was obtaining child pornography from

the internet. The fact the tablet user is typing internet search terms that are indicative of child

pornography and that the titles of the images and videos located on the highlighted devices have

terms such as "Pthc" and "10 yo, llyo" demonstrate that the user was actively and intentionally

searching for child pornography. Lastly, when interviewed McLaughlin stated he was using

Shareaza to obtain child pornography.

       34.     For the foregoing reasons, I submit to the Court that there probable cause to believe

that Sean MCLAUGHLIN has knowingly received child pomography, in violation of 18 U.S.C.

§ 2252(a)(2). 1, therefore, respectfully request the attached arrest warrant be issued authorizing

the arrest of MCLAUGHLIN.

                                              Respectfully submitted.



                                             Raymond Abruzzese
                                             Special Agent
                                             Homeland Security Investigations

                                                   h
Subscribed to and swom before me on October           2019.

                        /s/
         Michael 8. Nachmanoff
The Horn
United States Magistrate Judge
Alexandria, Virginia

                                                 14
